            Case 1:21-cv-01010-ELH Document 4 Filed 05/04/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 DEBORAH MORRIS,

     Plaintiff,

     v.                                                     Civil Action No.: ELH-21-1010

 CADIA HEALTHCARE BROADMEADOW,

     Defendant.

                                         MEMORANDUM

          On April 26, 2021, Deborah Morris, the self represented plaintiff, filed suit against

defendant Cadia Healthcare Broadmeadow (“Cadia”) (ECF 1), “a skilled nursing facility . . . .” Id.

at 7. She also filed multiple exhibits. ECF 1-1. In addition, she filed a Motion to Proceed in

Forma Pauperis (“IFP”). ECF 2. This Court granted the IFP motion. ECF 3.

          Plaintiff invokes both federal question and diversity jurisdiction in connection with her

claim that employees at the defendant nursing home facility denied her access to the facility and

prevented her from visiting her ex-husband, Walter A. Roye, who is a patient there. ECF 1 at 4,

6. Plaintiff maintains that Mr. Roye asked for her assistance in securing personal possessions from

his home, managing his assets, and securing additional needed medical care for him. Id. at 6. In

order to complete these tasks, plaintiff states that on April 14, 2021, she went to Cadia, located in

Middletown, Delaware, accompanied by her granddaughter and a notary public, to visit Mr. Roye

and have him sign a durable power of attorney. Id. at 10. Plaintiff adds that she intended to deliver

personal items to Mr. Roye, allow him to visit with his granddaughter, and to share in a Zoom call

with their oldest daughter. Id. Prior to arriving at the facility, plaintiff contacted the administrator

at Cadia to ensure the facility was open for visitors and on March 20, 2021, plaintiff received

assurances that the facility was fully open for visitors. Id.
           Case 1:21-cv-01010-ELH Document 4 Filed 05/04/21 Page 2 of 3



        Notwithstanding the assurances plaintiff had received, she was denied entrance into Cadia

by Administrator Frank Reimbold. ECF 1 at 11. When plaintiff demanded that Mr. Roye be

brought to the front door of the building, Mr. Reimbold and his staff refused to do so. Id. Because

plaintiff believed that there was no justifiable reason for not allowing her to visit Mr. Roye or to

at least see him at the front door of the facility, she refused to leave the premises. Id. at 12-13.

Plaintiff stood on the facility grounds until 8:00 p.m. that evening, at which time the police were

called, plaintiff was removed from the property, and criminal trespass charges were filed against

her. Id. at 13.

        Plaintiff seeks ten million dollars in damages and claims the conduct of Mr. Reimbold and

other members of the staff at Cadia violated her constitutional rights. ECF 1 at 15. She asserts

that she was denied of her “inherent, Natural and Unalienable Rights – ‘Life, Liberty, and Pursuit

of Happiness.’” ECF 1 at 15.

        The facility in question is a privately-owned rehabilitation hospital located in Delaware.

All of the conduct at issue occurred in Delaware. Assuming, without deciding, that plaintiff has a

viable claim against the defendant, the proper venue for the claim is in the District of Delaware,

where defendant is located and the alleged wrongful conduct occurred.

        Section 1391(b) of 28 U.S.C. provides:

         A civil action may be brought in:

         (1) a judicial district in which any defendant resides, if all defendants are
         residents of the State in which the district is located; [or]

         (2) a judicial district in which a substantial part of the events or omissions giving
         rise to the claim occurred, or a substantial part of property that is subject of the
         action is situated.

        In this case, the appropriate judicial district is in Delaware. “The district court of a district

in which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the

                                                   2
           Case 1:21-cv-01010-ELH Document 4 Filed 05/04/21 Page 3 of 3



interest of justice transfer such case to any district or division in which it could have been brought.”

28 U.S.C. §1406(a).

       Therefore, I shall transfer the case to the District of Delaware. An Order follows.



Date: May 4, 2021                                      /s/
                                                Ellen L. Hollander
                                                United States Magistrate Judge




                                                   3
